 

Exhibit 10.6

 

THE REGISTERED HOLDER OF THIS PURCHASE OPTION, BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE OPTION, EXCEPT AS HEREIN
PROVIDED, AND THE REGISTERED HOLDER OF THIS PURCHASE OPTION AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE OPTION FOR A
PERIOD OF SIX MONTHS FOLLOWING THE EFFECTIVE DATE (DEFINED BELOW) TO ANYONE
OTHER THAN (I) THE REPRESENTATIVE (AS DEFINED HEREIN) OR ITS AFFILIATES OR AN
UNDERWRITER OR A SELECTED DEALER IN CONNECTION WITH THE OFFERING (DEFINED
HEREIN), OR (II) A BONA FIDE OFFICER OR PARTNER OF A REPRESENTATIVE OR OF ANY
SUCH REPRESENTATIVE, UNDERWRITER OR SELECTED DEALER.

 

THIS PURCHASE OPTION IS NOT EXERCISABLE PRIOR TO THE LATER OF: (I) THE
CONSUMMATION BY I-AM CAPITAL ACQUISITION COMPANY (THE “COMPANY”) OF A MERGER,
CAPITAL STOCK EXCHANGE, ASSET ACQUISITION, STOCK PURCHASE, REORGANIZATION OR
OTHER SIMILAR BUSINESS TRANSACTION (A “BUSINESS TRANSACTION”) (AS DESCRIBED MORE
FULLY IN THE COMPANY’S REGISTRATION STATEMENT (AS DEFINED HEREIN)) AND (II)
TWELVE MONTHS FOLLOWING THE EFFECTIVE DATE.  THIS PURCHASE OPTION SHALL BE VOID
AFTER 5:00 P.M., NEW YORK CITY LOCAL TIME, ON AUGUST 22, 2022.

 

UNIT PURCHASE OPTION

 

FOR THE PURCHASE OF

 

250,000 UNITS

 

OF

 

I-AM CAPITAL ACQUISITION COMPANY

 

1.Purchase Option.

 

THIS CERTIFIES THAT, in consideration of $100.00 duly paid by or on behalf of
Maxim Partners LLC, as registered owner of this Unit Purchase Option (the
“Holder” and, together with all other holders of any portion of this Unit
Purchase Option as the context herein requires, the “Holders”), to I-AM Capital
Acquisition Company, a Delaware corporation (the “Company”), Holder is entitled,
at any time or from time to time during the period commencing (the “Commencement
Date”) on the later of: (i) the consummation of a Business Transaction and
(ii) twelve months following the Effective Date (defined below), and expiring at
or before 5:00 p.m., New York City local time August 22, 2022 (the “Expiration
Date”), but not thereafter, to subscribe for, purchase and receive, in whole or
in part, up to Two Hundred Fifty Thousand (250,000) units (the “Units”) of the
Company.  Each Unit consists of (i) one share of Common Stock, $.0001 par value
(“Common Stock”), (ii) one warrant (the “Warrant(s)”) to purchase one share of
Common Stock and (iii) one right to receive one-tenth (1/10) of one share of
Common Stock upon consummation of a Business Transaction (the “Right(s)”) .  The
Warrants expire five years from the effective date (the “Effective Date”) of the
registration statement (the “Registration Statement”) pursuant to which Units
are offered for sale to the public (the “Offering”).  Each Warrant and Right is
on the same terms and conditions as the warrants and rights underlying the Units
being registered for sale to the public by way of the Registration
Statement.  If the Expiration Date is a day on which banking institutions are
authorized by law to close, then this Purchase Option shall expire on the next
succeeding day that is not such a day in accordance with the terms
herein.  During the period ending on the Expiration Date, the Company agrees not
to take any action that would terminate the Purchase Option.  This Purchase
Option is initially exercisable at $11.50 per Unit (the “Exercise Price”).  The
number of Units purchasable hereunder and the Exercise Price are subject to
adjustment as provided in this Purchase Option.

 

 

 

   

2.Exercise.

 

2.1         Exercise.  This Purchase Option may be exercised by the Holder in
whole or in part at any time or in part from time to time on or after the
Commencement Date and before the Expiration Date by: (x) surrendering this
Purchase Option to the Company, (y) delivering a subscription form attached
hereto as Annex I (duly executed by the Holder) and (z) making payment of the
Exercise Price in cash, certified or official bank check payable to the order of
the Company or wire transfer of immediately available funds (to an account
designated by the Company), in any case in an amount obtained by multiplying (a)
the number of Units designated by the Holder in the subscription form by (b) the
Exercise Price then in effect.  In the event of a partial exercise or assignment
hereof, the Company shall issue and deliver to or upon the order of the Holder a
new Purchase Option of like tenor, in the name of the Holder or as the Holder
(upon payment by the Holder of applicable transfer taxes) may request,
evidencing the right to purchase the aggregate number of Units for which such
Purchase Option may still be exercised.  If the subscription rights represented
hereby shall not be exercised at or before 5:00 p.m., New York City local time
on the Expiration Date, this Purchase Option automatically shall become and be
void, without further force or effect, and all rights represented hereby shall
cease and expire.

 

2.2         Legend.  Each certificate for the Units issued upon exercise of this
Purchase Option and each certificate representing the underlying Common Stock,
Warrants and Rights and the Common Stock issuable upon exercise of the
underlying Warrants (the “Warrant Shares”) and the Common Stock underlying the
Rights (the “Rights Shares”) shall bear a legend as follows, unless such Units,
Common Stock, Warrants, Rights, Warrant Shares and/or Rights Shares
(collectively, the “Securities”) have been registered under the Securities Act
of 1933, as amended (the “Act”):

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

2.3         Cashless Exercise.  In lieu of the payment of the Exercise Price
multiplied by the number of Units for which this Purchase Option is exercisable
(and in lieu of being entitled to receive Common Stock, Warrants and Rights) in
the manner required by Section 2.1, the Holder shall have the right (but not the
obligation) to convert any exercisable but unexercised portion of this Purchase
Option into Units (the “Conversion Right”) as follows: upon exercise of the
Conversion Right, the Company shall deliver to the Holder (without payment by
the Holder of any of the Exercise Price in cash) that number of shares of Common
Stock, Warrants and Rights comprising that number of Units equal to the quotient
obtained by dividing (x) the Value (as defined below) of the portion of the
Purchase Option being converted by (y) the Current Market Value (as defined
below) of the portion of the Purchase Option being converted.  The “Value” of
the portion of the Purchase Option being converted shall equal the remainder
derived from subtracting (a) (i) the Exercise Price multiplied by (ii) the
number of Units underlying the portion of this Purchase Option being converted
from (b) the Current Market Value (as defined below) of a Unit multiplied by the
number of Units underlying the portion of the Purchase Option being converted.

 

As used herein, the term “Current Market Value” per Unit at any date shall mean:

 

(a)         in the event that neither the Units, Warrants or Rights are still
trading, the remainder derived from subtracting (i) the exercise price of the
Warrants multiplied by the number of Warrant Shares issuable upon exercise of
the Warrants underlying one Unit from (ii) (x) the Current Market Price of the
Common Stock multiplied by (y) the number of shares of Common Stock underlying
one Unit, which shall include the shares of Common Stock underlying Warrants and
Rights included in such Unit;

 

(b)         in the event the Units are still trading, the Current Market Price
of the Units; and

 

(c)         in the event that the Units are not still trading but the Common
Stock, Warrants and Rights underlying the Units are still trading the sum of (i)
the Current Market Price of the Common Stock underlying one Unit multiplied by
1.1, which shall not include the Warrant Shares underlying the Warrants included
in such Unit and (ii) the product of (x) the Current Market Price of the
Warrants and (y) the number of the Warrants included in one Unit.

 

 

 

  

As used herein, the term “Current Market Price” shall mean (i) if the Common
Stock (or Units or Warrants or Rights, as the case may be) are listed on a
national securities exchange or quoted on the OTC Bulletin Board (or successor
Exchange), the average of the sale price of the Common Stock (or Units or
Warrants or Rights) in the principal trading market for the Common Stock as
reported by the exchange or the OTC Bulletin Board, as the case may be, for the
ten trading days ending on the third business day prior to exercise; (ii) if the
Common Stock (or Units or Warrants or Rights, as the case may be) are not listed
on a national securities exchange or quoted on the OTC Bulletin Board (or
successor exchange), but are traded in the residual over-the-counter market, the
closing bid price for the Common Stock (or Units or Warrants or Rights) on the
last trading day preceding the date in question for which such quotations are
reported by the Pink Sheets, LLC or similar publisher of such quotations; and
(iii) if the fair market value of the Common Stock (or Units or Warrants or
Rights) cannot be determined pursuant to clause (i) or (ii) above, such price as
the Board of Directors of the Company shall determine, in good faith.

 

2.4         Mechanics of Cashless Exercise.  The cashless exercise right set
forth herein may be exercised by the Holder on any business day on or after the
Commencement Date and not later than the Expiration Date by delivering the
Purchase Option with the duly executed exercise form attached hereto with the
cashless exercise section completed to the Company, exercising the cashless
exercise right and specifying the total number of Units the Holder will purchase
pursuant to such right.

 

2.5         No Cash Settlement.  Notwithstanding anything to the contrary
contained in this Purchase Option, under no circumstances will the Company be
required to net cash settle the exercise of the Purchase Option or the Warrants
or the Rights underlying the Purchase Option.

 

3.Transfer.

 

3.1         General Restrictions.  Holder agrees that, pursuant to the Lock-Up
Period (as defined below) of FINRA Rule 5110(g)(1), it will not (a) sell,
transfer, assign, pledge, hypothecate or otherwise transfer this Purchase Option
(including the Securities hereunder) other than to a bona fide officer or
partner of the Holder or any selected dealer in connection with the Offering, in
each case in accordance with FINRA Conduct Rule 5110(g)(1), or (b) cause this
Purchase Option or the Securities hereunder to be the subject of any hedging,
short sale, derivative, put or call transaction that would result in the
effective economic disposition of this Purchase Option or the Securities
hereunder, except as provided for in FINRA Rule 5110(g)(2).  As used herein, the
term “Lock-Up Period” means the period beginning on the date hereof and ending
on the one hundred eighty day anniversary of the Effective Date.

 

3.2         Restrictions Imposed by the Act.  The Securities evidenced by this
Purchase Option shall not be transferred unless and until (i) the Company has
received the opinion of counsel for the Holder that the Securities may be
transferred pursuant to an exemption from registration under the Act and
applicable state securities laws, the availability of which is established to
the reasonable satisfaction of the Company (the Company hereby agreeing that the
opinion of Loeb & Loeb LLP shall be deemed satisfactory evidence of the
availability of an exemption), or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to such
Securities has been filed by the Company and declared effective by the
Securities and Exchange Commission (the “SEC”) and compliance with applicable
state securities law has been established.

 

4.           New Purchase Options to be Issued.

 

4.1         Partial Exercise or Transfer.  Subject to the restrictions in
Section 3 hereof, this Purchase Option may be exercised or assigned in whole or
in part. In order to make any permitted assignment or transfer, the Holder must
deliver to the Company the assignment form attached hereto as Annex II duly
executed and completed, together with the Purchase Option and payment of all
transfer taxes, if any, payable in connection therewith.  The Company shall
within five (5) business days transfer this Purchase Option on the books of the
Company and shall execute and deliver a new Purchase Option or Purchase Options
of like tenor to the appropriate assignee(s) expressly evidencing the right to
purchase the aggregate number of Units purchasable hereunder or such portion of
such number as shall be contemplated by any such assignment or transfer.

 

 

 

  

4.2         Lost Certificate.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Purchase Option and of reasonably satisfactory indemnification or the posting of
a bond, the Company shall execute and deliver a new Purchase Option of like
tenor and date. Any such new Purchase Option executed and delivered as a result
of such loss, theft, mutilation or destruction shall constitute a substitute
contractual obligation on the part of the Company.

 

5.           Registration Rights.

 

5.1         Demand Registration.

 

5.1.1           Grant of Right.  If at any time during a period of five (5)
years commencing on the Effective Date when there is not an effective
registration statement covering all of the Registrable Securities (defined
below), the Company, upon written demand (a “Demand Notice”) of the Holder(s) of
at least 51% (the “Majority Holders”) of the Underwriters’ Shares (as defined in
the Underwriting Agreement (as defined below)), Purchase Options and/or the
underlying Units and/or the underlying Securities, agrees to register, on one
occasion, all or any portion of the Underwriters’ Shares, Purchase Option and
the underlying Securities (collectively, the “Registrable Securities”) as
requested by the Majority Holders. The Company will file a registration
statement or a post-effective amendment to the Registration Statement covering
the Registrable Securities within sixty (60) days after receipt of a Demand
Notice and use its commercially reasonable efforts to have such registration
statement or post-effective amendment declared effective as soon as possible
thereafter, subject to compliance with review by the SEC. The demand for
registration may be made at any time beginning on the Commencement Date.  The
Company covenants and agrees to give written notice of its receipt of any Demand
Notice by any Holder(s) to all other registered Holders of the Purchase Options
and/or the Registrable Securities within ten (10) days from the date of the
receipt of any such Demand Notice.

 

5.1.2           Terms.  The Company shall bear all fees and expenses attendant
to registering the Registrable Securities, including the expenses of one legal
counsel selected by the Majority Holders to represent them in connection with
the registration of the Registrable Securities (such fees and expenses of legal
counsel not to exceed $10,000), but the Holders shall pay any and all
underwriting commissions.  The Company agrees to use its commercially reasonable
efforts to qualify or register the Registrable Securities in such States as are
reasonably requested by the Majority Holder(s); provided, however, that in no
event shall the Company be required to register the Registrable Securities in a
State in which such registration would cause (i) the Company to be obligated to
qualify to do business in such State, or would subject the Company to taxation
as a foreign corporation doing business in such jurisdiction or (ii) the
principal shareholders of the Company to be obligated to escrow their shares of
capital stock of the Company.  The Company shall cause any registration
statement or post-effective amendment filed pursuant to the demand rights
granted under Section 5.1.1 to remain effective for a period of the later of (a)
the exercise period of the Warrants or  (b) two (2) years from the effective
date of such registration statement or post-effective amendment; provided,
however, the Company shall not be required to cause such registration statement
or post-effective amendment filed pursuant to such demand rights granted under
Section 5.1.1 to remain effective for the periods described in this Section
5.1.2 if such (i) Registrable Securities have all been sold, transferred,
disposed of or exchanged in accordance with such registration statement or
post-effective amendment and such Registrable Securities are no longer subject
to transfer restrictions; (ii) such Registrable Securities shall have been
otherwise transferred, new certificates for them (if issued in certificated
form) not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of them shall not
require registration under the Act; or (iii) such Registrable Securities shall
have ceased to be outstanding.

 

5.2         “Piggy-Back” Registration.

 

5.2.1           Grant of Right.  If at any time during a period of seven (7)
years commencing on the Effective Date when there is not an effective
registration statement covering all of the Registrable Securities, the Company
shall determine to prepare and file with the SEC a registration statement
relating to an offering under the Act of any of its securities, other than
pursuant to SEC Form S-4 or S-8 or any equivalent form, the Company, upon the
request of any Holder, as described below, shall cause the registration under
the Act of the Registrable Securities as part of any such registration statement
filed by the Company; provided, however, that if, in the written opinion of the
Company’s managing underwriter or underwriters, if any, for such offering, the
inclusion of the Registrable Securities, when added to the securities being
registered by the Company or the selling shareholder(s), will exceed the maximum
amount of the Company’s securities (the “Maximum Number of Shares”) which can be
marketed (i) at a price reasonably related to their then current market value,
and (ii) without materially and adversely affecting the entire offering, then
the Company shall include in any such registration:

 

 

 

  

(i)           If the registration is undertaken for the Company’s account:
(A) first, the Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the Common Stock, if any, including the Registrable
Securities, as to which registration has been requested pursuant to written
contractual piggy-back registration rights of security holders that are in
effect on the date hereof (pro rata in accordance with the number of shares of
Common Stock which each such person has actually requested to be included in
such registration, regardless of the number of shares of Common Stock with
respect to which such persons have the right to request such inclusion) that can
be sold without exceeding the Maximum Number of Shares; and

 

(ii)           If the registration is a “demand” registration undertaken at the
demand of persons other than the holders of Registrable Securities pursuant to
written contractual arrangements with such persons, (A) first, the Common Stock
for the account of the demanding persons that can be sold without exceeding the
Maximum Number of Shares; (B) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (A), the Registrable
Securities as to which registration has been requested under this Section 5.2
plus the number of shares as to which registration has been requested pursuant
to the Registration Rights Agreement dated August 16, 2017 between the Company
and the persons named therein (pro rata in accordance with the number of shares
of Registrable Securities held by each such holder) (C) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A) and (B), the Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
and; and (D) fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (A), (B) and (C), the Common Stock, if
any, as to which registration has been requested pursuant to written contractual
piggy-back registration rights which other shareholders desire to sell that can
be sold without exceeding the Maximum Number of Shares.

 

5.2.2           Terms.  The Company shall bear all reasonable fees and expenses
attendant to registering the Registrable Securities, including the reasonable
expenses of one legal counsel selected by the Majority Holders to represent them
in connection with the registration of the Registrable Securities (such fees and
expenses of legal counsel not to exceed $10,000) but the Holders shall pay any
and all underwriting commissions related to the Registrable Securities.  In the
event of such a proposed registration, the Company shall furnish the then
Holders of outstanding Registrable Securities with not less than fifteen (15)
days’ written notice prior to the proposed date of filing of such registration
statement. Such notice to the Holders shall continue to be given for each
applicable registration statement filed (during the period in which the Purchase
Option is exercisable) by the Company until such time as all of the Registrable
Securities have been registered and sold. The holders of the Registrable
Securities shall exercise the “piggy-back” rights provided for herein by giving
written notice, within ten days of the receipt of the Company’s notice of its
intention to file a registration statement. The Company shall cause any
registration statement filed pursuant to the above “piggyback” rights to remain
effective for at least nine months from the date that the Holders of the
Registrable Securities are first given the opportunity to sell all of such
securities; provided, however, the Company shall not be required to cause such
registration statement to remain effective for the period described above if
such (i) Registrable Securities have all been sold, transferred, disposed of or
exchanged in accordance with such registration statement and such Registrable
Securities are no longer subject to transfer restrictions; (ii) such Registrable
Securities shall have been otherwise transferred, new certificates for them (if
issued in certificated form) not bearing a legend restricting further transfer
shall have been delivered by the Company and subsequent public distribution of
them shall not require registration under the Act; or (iii) such Registrable
Securities shall have ceased to be outstanding.

 

5.2.3           The Company agrees, at its sole expense, to use its commercially
reasonable efforts to qualify or register the Registrable Securities in such
States as are reasonably requested by the Majority Holder(s); provided, however,
that in no event shall the Company be required to register the Registrable
Securities in a State in which such registration would cause (i) the Company to
be obligated to qualify to do business in such State, or would subject the
Company to taxation as a foreign corporation doing business in such jurisdiction
or (ii) the principal shareholders of the Company to be obligated to escrow
their shares of capital stock of the Company. 

 

 

 

  

5.3         General Terms.

 

5.3.1           Indemnification.  The Company shall, notwithstanding any
termination of this Purchase Option, indemnify and hold harmless each Holder,
the officers, directors, agents, brokers, investment advisors and employees of
each of them and each person, if any, who controls such Holders within the
meaning of Section 15 of the Act or Section 20(a) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the officers, directors, agents
and employees of such controlling person, to the fullest extent permitted by
applicable law, from and against all loss, claim, damage, expense or liability
(including all reasonable attorneys’ fees and other expenses reasonably incurred
in investigating, preparing or defending against litigation, commenced or
threatened, or any claim whatsoever whether arising out of any action between
the underwriter and the Company or between the underwriter and any third party
or otherwise) to which any of them may become subject under the Act, the
Exchange Act or otherwise, arising out of or relating to such registration
statement filed pursuant to this Section 5 and any prospectus contained in the
registration statement or in any amendment or supplement thereto, except only to
the same extent and with the same effect as the provisions pursuant to which the
Company has agreed to indemnify the underwriters contained in Section 5.1of the
Underwriting Agreement (the “Underwriting Agreement”) between the Company and
Maxim Group, LLC, (the “Representative”) and the other underwriters named
therein, dated the Effective Date.  Each Holder of the Registrable Securities to
be sold pursuant to such registration statement, and their successors and
assigns, shall severally, and not jointly, indemnify the Company, its officers
and directors and each person, if any, who controls the Company within the
meaning of Section 15 of the Act or Section 20(a) of the Exchange Act, against
all loss, claim, damage, expense or liability (including all reasonable
attorneys’ fees and other expenses reasonably incurred in investigating,
preparing or defending against any claim whatsoever) to which they may become
subject under the Act, the Exchange Act or otherwise, arising from information
furnished by or on behalf of such Holders, or their successors or assigns, in
writing, for specific inclusion in such registration statement to the same
extent and with the same effect as the provisions contained in Section 5.2 of
the Underwriting Agreement pursuant to which the underwriters have agreed to
indemnify the Company.

 

5.3.2           Exercise of Purchase Options.  Nothing contained in this
Purchase Option shall be construed as requiring any Holder to exercise their
Purchase Options or Warrants underlying such Purchase Options prior to or after
the filing of any registration statement or the effectiveness thereof.

 

5.3.3           Documents Delivered to Holders.  The Company shall furnish to
the Representative, as representative of the Holders participating in any of the
foregoing offerings, a signed counterpart, addressed to the participating
Holders, of (i) an opinion of counsel to the Company, dated the effective date
of such registration statement (and, if such registration includes an
underwritten public offering, an opinion dated the date of the closing under any
underwriting agreement related thereto), and (ii) a “cold comfort” letter dated
the effective date of such registration statement (and, if such registration
includes an underwritten public offering, a letter dated the date of the closing
under the underwriting agreement) signed by the independent public accountants
who have issued a report on the Company’s financial statements included in such
registration statement, in each case covering substantially the same matters
with respect to such registration statement (and the prospectus included
therein) and, in the case of such accountants’ letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities.  The Company shall
also deliver promptly to the Representative, as representative of the Holders
participating in the offering, the correspondence and memoranda described below
and copies of all correspondence between the Commission and the Company, its
counsel or auditors and all memoranda relating to discussions with the
Commission or its staff with respect to the registration statement and permit
the Representative, as representative of the Holders, to do such investigation,
upon reasonable advance notice, with respect to information contained in or
omitted from the registration statement as it deems reasonably necessary to
comply with applicable securities laws or rules of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).  Such investigation shall include access
to books, records and properties and opportunities to discuss the business of
the Company with its officers and independent auditors, all to such reasonable
extent and at such reasonable times and as often as the Representative, as
representative of the Holders, shall reasonably request.  The Company shall not
be required to disclose any confidential information or other records to the
Representative, as representative of the Holders, or to any other person, until
and unless such persons shall have entered into reasonable confidentiality
agreements (in form and substance reasonably satisfactory to the Company), with
the Company with respect thereto.

 

 

 

  

5.3.4           Documents to be Delivered by Holders(s).  Each Holder
participating in any of the foregoing offerings shall furnish to the Company a
completed and executed questionnaire provided by the Company requesting
information customarily sought of selling securityholders.

 

5.3.5           Underwriting Agreement.  The Company shall enter into an
underwriting agreement with the managing underwriter(s), if any, selected by any
Holders, whose Registrable Securities are being registered pursuant to this
Section 5, which managing underwriter shall be reasonably acceptable to the
Company. Such agreement shall be reasonably satisfactory in form and substance
to the Company and its legal counsel, each Holder and such managing
underwriters, and shall contain such representations, warranties and covenants
by the Company and such other terms as are customarily contained in agreements
of that type used by the managing underwriter. The Holders shall be parties to
any underwriting agreement relating to an underwritten sale of their Registrable
Securities and may, at their option, require that any or all the
representations, warranties and covenants of the Company to or for the benefit
of such underwriters shall also be made to and for the benefit of such Holders.
Such Holders shall not be required to make any representations or warranties to
or agreements with the Company or the underwriters except as they may relate to
such Holders and their intended methods of distribution. Such Holders, however,
shall agree to such covenants and indemnification and contribution obligations
for selling shareholders as are customarily contained in agreements of that type
used by the managing underwriter. Further, such Holders shall execute
appropriate custody agreements and otherwise cooperate fully in the preparation
of the registration statement and other documents relating to any offering in
which they include securities pursuant to this Section 5. Each Holder shall also
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of the Registrable
Securities.

 

5.3.6           Rule 144 Sale.  Notwithstanding anything contained in this
Section 5 to the contrary, the Company shall have no obligation pursuant to
Sections 5.1 or 5.2 for the registration of Registrable Securities, or portions
thereof, held by any Holders (i) where such Holders would then be entitled to
sell under Rule 144 within any three month period (or such other period
prescribed under Rule 144 as may be provided by amendment thereof) all of the
Registrable Securities held by such Holders, and (ii) where the number of
Registrable Securities held by such Holders is within the volume limitations
under paragraph (e) of Rule 144 (calculated as if such Holders were an affiliate
within the meaning of Rule 144).

 

5.3.7           Supplemental Prospectus.  Each Holder agrees, that upon receipt
of any notice from the Company of the happening of any event as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, such Holders will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until such Holders’
receipt of the copies of a supplemental or amended prospectus, and, if so
desired by the Company, such Holders shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
such destruction) all copies, other than permanent file copies then in such
Holders’ possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

6.           Adjustments.

 

6.1         Adjustments to Exercise Price and Number of Securities.  The
Exercise Price and the number of Units underlying the Purchase Option shall be
subject to adjustment from time to time as hereinafter set forth:

 

6.1.1           Stock Dividends – Split-Ups.  If after the date hereof, the
number of outstanding shares of Common Stock is increased by a stock dividend
payable in Common Stock or by a split-up of Common Stock or other similar event,
then, on the effective date thereof, the number of shares of Common Stock
underlying each of the Units purchasable hereunder shall be increased in
proportion to such increase in outstanding shares of Common Stock.  In such
case, the number of shares of Common Stock, and the exercise price applicable
thereto, underlying the Warrants underlying each of the Units purchasable
hereunder shall be adjusted in accordance with the terms of the Warrants and the
number of shares of Common Stock underlying the Rights underlying each of the
Units purchasable hereunder shall be adjusted in accordance with the terms of
the Rights.  

 

 

 

  

6.1.2           Aggregation of Shares.  If after the date hereof, the number of
outstanding shares of Common Stock is decreased by a consolidation, combination
or reclassification of Common Stock or other similar event, then, on the
effective date thereof, the number of shares of Common Stock underlying each of
the Units purchasable hereunder shall be decreased in proportion to such
decrease in outstanding shares of Common Stock.  In such case, the number of
shares of Common Stock, and the exercise price applicable thereto, underlying
the Warrants underlying each of the Units purchasable hereunder shall be
adjusted in accordance with the terms of the Warrants and the number of shares
of Common Stock underlying the Rights underlying each of the Units purchasable
hereunder shall be adjusted in accordance with the terms of the Rights.

 

6.1.3           Replacement of Securities upon Reorganization, etc.  In case of
any reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 6.1.1 or 6.1.2 hereof or that solely
affects the par value of such shares of Common Stock, or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holders of this Purchase Option shall have the right thereafter
(until the expiration of the right of exercise of this Purchase Option) to
receive upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event, the kind and amount of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, reorganization, merger or consolidation, or upon a dissolution
following any such sale or transfer, by a Holders of the number of shares of
Common Stock of the Company obtainable upon exercise of this Purchase Option,
the underlying Warrants and the underlying Rights immediately prior to such
event; and if any reclassification also results in a change in shares of Common
Stock covered by Section 6.1.1 or 6.1.2, then such adjustment shall be made
pursuant to Sections 6.1.1, 6.1.2 and this Section 6.1.3. The provisions of this
Section 6.1.3 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.

 

6.1.4           Changes in Form of Purchase Option.  This form of Purchase
Option need not be changed because of any change pursuant to this Section, and
the Purchase Options issued after such change may state the same Exercise Price
and the same number of Units as are stated in the Purchase Options initially
issued pursuant to this Agreement. The acceptance by any Holders of the issuance
of new Purchase Options reflecting a required or permissive change shall not be
deemed to waive any rights to an adjustment occurring after the Commencement
Date or the computation thereof.

 

6.2           Substitute Purchase Option.  In case of any consolidation of the
Company with, or merger of the Company with, or merger of the Company into,
another corporation (other than a consolidation or merger which does not result
in any reclassification or change of the outstanding shares of Common Stock),
the corporation formed by such consolidation or merger shall execute and deliver
to the Holders a supplemental Purchase Option providing that the holder of each
Purchase Option then outstanding or to be outstanding shall have the right
thereafter (until the stated expiration of such Purchase Option) to receive,
upon exercise of such Purchase Option, the kind and amount of shares of stock
and other securities and property receivable upon such consolidation or merger,
by a holder of the number of shares of Common Stock of the Company for which
such Purchase Option might have been exercised immediately prior to such
consolidation, merger, sale or transfer. Such supplemental Purchase Option shall
provide for adjustments which shall be identical to the adjustments provided in
Section 6. The above provision of this Section shall similarly apply to
successive consolidations or mergers.

 

6.3           Elimination of Fractional Interests.  The Company shall not be
required to issue certificates representing fractions of Common Stock (including
Common Stock underlying the Rights) or Warrants upon the exercise of the
Purchase Option, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up or down to the nearest
whole number of Warrants, Common Stock or other securities, properties or
rights, except that the common Stock underlying the Rights shall not be rounded
but rather shall be dealt with as set forth in the proxy statement relating to
the Business Transaction.

 

 

 

  

7.           Reservation and Listing.  The Company shall at all times reserve
and keep available out of its authorized Common Stock, solely for the purpose of
issuance upon exercise of the Purchase Options or the Warrants underlying the
Purchase Option, or the Rights underlying the Purchase Option, such number of
shares of Common Stock or other securities, properties or rights as shall be
issuable upon the exercise thereof.  The Company covenants and agrees that, upon
exercise of the Purchase Options and payment of the Exercise Price therefor, all
Common Stock and other securities issuable upon such exercise shall be duly and
validly issued, fully paid and non-assessable and not subject to preemptive
rights of any shareholder.  The Company further covenants and agrees that upon
exercise of the Warrants underlying the Purchase Options and payment of the
respective Warrant exercise price therefor, all Common Stock and other
securities issuable upon such exercise shall be duly and validly issued, fully
paid and non-assessable and not subject to preemptive rights of any
shareholder.  In addition, the Company covenants and agrees that all Common
Stock issuable pursuant to the Rights, upon conversion of such Rights pursuant
to its terms, shall be duly and validly issued, fully paid and non-assessable
and not subject to preemptive rights of any shareholder. As long as the Purchase
Options shall be outstanding, the Company shall use its commercially reasonable
efforts to cause all (i) Units and Common Stock issuable upon exercise of the
Purchase Options, (ii) Warrants issuable upon exercise of the Purchase Options,
(iii) Rights issuable upon exercise of the Purchase Option, and (iv) Common
Stock issuable upon exercise of the Warrants or conversion of the Rights
included in the Units issuable upon exercise of the Purchase Option to be listed
(subject to official notice of issuance) on all securities exchanges (or, if
applicable on the OTC Bulletin Board or any successor trading market) on which
the Units, the Common Stock, the Warrants or the Rights may then be listed
and/or quoted.

 

8.           Certain Notice Requirements.

 

8.1         Holder’s Right to Receive Notice.  Nothing herein shall be construed
as conferring upon the Holders the right to vote or consent as a shareholder for
the election of directors or any other matter, or as having any rights
whatsoever as a shareholder of the Company.  If, however, at any time prior to
the expiration of the Purchase Options and their exercise, any of the events
described in Section 8.2 shall occur, then, in one or more of said events, the
Company shall give written notice of such event at least fifteen (15) days prior
to the date fixed as a record date or the date of closing the transfer books for
the determination of the shareholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale.  Such notice
shall specify such record date or the date of the closing of the transfer books,
as the case may be.  Notwithstanding the foregoing, the Company shall deliver to
each Holder a copy of each notice given to the other shareholders of the Company
at the same time and in the same manner that such notice is given to the
shareholders.

 

8.2         Events Requiring Notice.  The Company shall be required to give the
notice described in this Section 8 upon one or more of the following events: (i)
if the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or distribution, or (ii) the
Company shall offer to all the holders of its Common Stock any additional shares
of capital stock of the Company or securities convertible into, exercisable for
or exchangeable for shares of capital stock of the Company, or any option, right
or warrant to subscribe therefor, or (iii) a dissolution, liquidation or winding
up of the Company (other than in connection with a consolidation or merger) or a
sale of all or substantially all of its property, assets and business or a
merger of the Company wherein the separate existence of the Company shall cease
shall be proposed.

 

8.3         Notice of Change in Exercise Price.  The Company shall, promptly
after an event requiring a change in the Exercise Price pursuant to Section 6
hereof, send notice to the Holders of such event and change (a “Price Notice”).
The Price Notice shall describe the event causing the change and the method of
calculating same and shall be certified as being true and accurate by the
Company’s Chief Executive Officer and Chief Financial Officer.

 

8.4         Transmittal of Notices.  All notices, requests, consents and other
communications under this Purchase Option shall be in writing and shall be
deemed to have been duly made when hand delivered, mailed by express mail or
private courier service, or sent by facsimile transmission, with confirmation of
receipt: (i) If to the registered Holders of the Purchase Option, to the address
and/or fax number of such Holders as shown on the books of the Company, or (ii)
if to the Company, to the following address or fax number or to such other
address or and fax number as the Company may designate by notice to the Holders:

 

 

 

  

I-AM Capital Acquisition Company

1345 Avenue of the Americas, 2nd Floor

New York, NY 10105

Fax: 212-878-3630

Attn: F. Jacob Cherian

 

9.Miscellaneous.

 

9.1         Amendments.  The Company and the Representative may from time to
time supplement or amend this Purchase Option without the approval of any of the
Holders in order to cure any ambiguity, to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provisions
herein, or to make any other provisions in regard to matters or questions
arising hereunder that the Company and the Representative may deem necessary or
desirable and that the Company and the Representative deem shall not adversely
affect the interest of the Holders.  All other modifications or amendments shall
require the written consent of and be signed by the party against whom
enforcement of the modification or amendment is sought.

 

9.2         Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Option.

 

9.3         Entire Agreement.  This Purchase Option (together with the other
agreements and documents being delivered pursuant to or in connection with this
Purchase Option) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

 

9.4         Binding Effect.  This Purchase Option shall inure solely to the
benefit of and shall be binding upon, the Holders and the Company and their
permitted assignees, respective successors, legal representative and assigns,
and no other person shall have or be construed to have any legal or equitable
right, remedy or claim under or in respect of or by virtue of this Purchase
Option or any provisions herein contained.

 

9.5         Governing Law; Submission to Jurisdiction.  This Purchase Option
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, without giving effect to conflict of laws.  Each of the
Company and the Holder agree that any action, proceeding or claim against it
arising out of, or relating in any way to this Purchase Option shall be brought
and enforced in the courts of the State of New York located in New York County
or of the United States of America for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive.  Each of the Company and the Holder hereby waives any objection to
such exclusive jurisdiction and that such courts represent an inconvenient
forum. Any process or summons to be served upon the Company may be served by
transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in Section
8 hereof. Such mailing shall be deemed personal service and shall be legal and
binding upon the Company in any action, proceeding or claim. The Company and the
Holders agree that the prevailing party(ies) in any such action shall be
entitled to recover from the other party(ies) all of its reasonable attorneys’
fees and expenses relating to such action or proceeding and/or incurred in
connection with the preparation therefor.

 

9.6         Waiver, Etc.  The failure of the Company or the Holders to at any
time enforce any of the provisions of this Purchase Option shall not be deemed
or construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Option or any provision hereof or the right of the
Company or any Holders to thereafter enforce each and every provision of this
Purchase Option. No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Option shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

 

9.7         Execution.  It is agreed that deliver of the Company’s signature
hereon by facsimile or other electronic method of delivery shall constitute a
valid signature and delivery.

 

 

 

  

9.8         Exchange Agreement.  As a condition of the Holder’s receipt and
acceptance of this Purchase Option, Holder agrees that, at any time prior to the
complete exercise of this Purchase Option by Holders, if the Company and the
Representative, as representative of the Holder, enter into an agreement (an
“Exchange Agreement”) pursuant to which they agree that all outstanding Purchase
Options will be exchanged for securities or cash or a combination of both, then
Holder shall agree to such exchange and become a party to the Exchange
Agreement.

 

 

 

  

IN WITNESS WHEREOF, the Company has caused this Purchase Option to be signed by
its duly authorized officer as of the 22nd day of August, 2017.

 

I-AM CAPITAL ACQUISITION COMPANY         By:   /s/ F. Jacob Cherian    

Name: F. Jacob Cherian

Title: Chief Executive Officer

 

 

 

 

  

Annex I

 

Form to be used to exercise Purchase Option

I-AM Capital Acquisition Company

1345 Avenue of the Americas, 2nd Floor

New York, NY 10105

 

Date:_________________, 20__

 

The undersigned hereby elects irrevocably to exercise all or a portion of the
within Purchase Option and to purchase ____ Units of I-AM CAPITAL ACQUISITION
COMPANY and hereby makes payment of $____________ (at the rate of $_________ per
Unit) in payment of the Exercise Price pursuant thereto.  Please issue the Units
as to which this Purchase Option is exercised in accordance with the
instructions given below.

 

or

 

The undersigned hereby elects irrevocably to convert its right to purchase
_________ Units purchasable under the within Purchase Option by surrender of the
unexercised portion of the attached Purchase Option (with a “Value” based of
$_______ based on a “Market Price” of $_______). Please issue the securities
comprising the Units as to which this Purchase Option is exercised in accordance
with the instructions given below.

 

  Signature   Signature Guaranteed

 

INSTRUCTIONS FOR REGISTRATION OF SECURITIES

 

Name     (Print in Block Letters)     Address  

 

NOTICE: THE SIGNATURE TO THIS FORM MUST CORRESPOND WITH THE NAME AS WRITTEN UPON
THE FACE OF THE WITHIN PURCHASE OPTION IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A BANK, OTHER
THAN A SAVINGS BANK, OR BY A TRUST COMPANY OR BY A FIRM HAVING MEMBERSHIP ON A
REGISTERED NATIONAL SECURITIES EXCHANGE.

 

 

 

  

Annex II

 

Form to be used to assign Purchase Option

 

ASSIGNMENT

 

(To be executed by the registered Holders to effect a transfer of the within
Purchase Option):

 

FOR VALUE RECEIVED,___________________________________________ does hereby sell,
assign and transfer unto______________________________________ the right to
purchase __________ Units of I-AM CAPITAL ACQUISITION COMPANY (the “Company”)
evidenced by the within Purchase Option and does hereby authorize the Company to
transfer such right on the books of the Company.

 

Dated:___________________, 20__

 

  Signature     Signature Guaranteed

 

NOTICE: THE SIGNATURE TO THIS FORM MUST CORRESPOND WITH THE NAME AS WRITTEN UPON
THE FACE OF THE WITHIN PURCHASE OPTION IN EVERY PARTICULAR WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATSOEVER, AND MUST BE GUARANTEED BY A BANK, OTHER
THAN A SAVINGS BANK, OR BY A TRUST COMPANY OR BY A FIRM HAVING MEMBERSHIP ON A
REGISTERED NATIONAL SECURITIES EXCHANGE.

 

 

 